FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                           January 8, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-2146
                                                  (D.C. No. 1:17-CR-01712-SWS-1)
 MIRANDA ADAMS,                                               (D. N.M.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, MATHESON, and EID, Circuit Judges.
                 _________________________________

      Pursuant to a plea agreement, Miranda Adams pleaded guilty to 20 counts of

bank fraud, in violation of 18 U.S.C. § 1344. She was sentenced to 57 months’

imprisonment. Although the plea agreement contained a waiver of her appellate

rights, Ms. Adams filed a notice of appeal. The government has moved to enforce

the appeal waiver in the plea agreement pursuant to United States v. Hahn, 359 F.3d
1315 (10th Cir. 2004) (en banc) (per curiam).

      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied because: (1) Ms. Adams’ appeal is within the

scope of the appeal waiver; (2) she knowingly and voluntarily waived her appellate

rights; and (3) enforcing the waiver would not result in a miscarriage of justice. In

her response to the motion to enforce, Ms. Adams concedes, through counsel, “that

her appeal waiver is enforceable under the standard set out in [Hahn].” Resp. at 1.

      Based on this concession and our independent review of the record, we grant

the government’s motion to enforce the appeal waiver and dismiss the appeal. This

dismissal does not affect Ms. Adams’ right to pursue post-conviction relief on the

grounds permitted in her plea agreement.




                                            Entered for the Court
                                            Per Curiam




                                           2